Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 3 January 2022 has been entered. Claims 1, 8, 11-13, 16, and 17 have been amended.  Claim 3 has been cancelled.  No claims have been added.  Claims 1, 2, and 4-17 are still pending in this application, with only claims 1, 16, and 17 being independent.

Response to Arguments

Applicant’s arguments, see pages 7 and 8, filed 3 January 2022, with respect to the provisional double patenting rejection over 17/144268 have been fully considered and are persuasive.  As the claims have been amended to distinguish over the co-pending application and the instant application is the earlier filed of the two, the rejection of claims 1-17 has been withdrawn. 

Allowable Subject Matter

Claims 1, 2, and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 16, and 17, the reasons for allowance have been clearly indicated in the previous office action (4 October 2021, page 13).  The Examiner notes that the previously indicated allowable subject matter has been included in all three independent claims thereby rendering all three allowable.  The latter two newly independent claims provide very similar subject matter but include further details and limitations towards the endoscope. 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875